Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is entered into
by and between Robert J. Rivet (“Executive” or “you”) and Advanced Micro
Devices, Inc., a Delaware corporation (the “Company”), and confirms the
agreement that has been reached with you in connection with your separation from
the Company.

1. Separation. You agree that your separation from the Company shall be
effective as of March 31, 2011 (the “Separation Date”), and as of such date you
shall cease to be employed in any capacity by, and shall no longer hold any
office or position with, any of the Company and each and every subsidiary,
parent, joint venture or other affiliated entity of the Company; provided,
however, that (i) effective February 8, 2011, you ceased to serve as an
executive officer of the Company, and (ii) during the period from the close of
business on February 18, 2011, through March 31, 2011, you will not be required
to report to the Company’s offices but must be readily accessible to the Company
to perform such duties as reasonably required by the Company, which duties may
include, but are not limited to, consultation and guidance regarding the
Company’s business affairs and matters. You agree to execute promptly upon
request by the Company any additional documents requested by the Company to
effectuate or further evidence the provisions of the immediately preceding
sentence.

2. Accrued Benefits. You will be entitled to receive (a) your full earned but
unpaid base salary accrued through the Separation Date, (b) cash payment for any
accrued but unused vacation days, (c) unreimbursed business expenses (in
accordance with usual Company policies and practice), to the extent not
heretofore paid, (d) vested amounts payable to you under the Company’s 401(k)
plan and the Company’s Deferred Income Account Plan in accordance with the terms
of such plans and applicable law, and (e) any vested amounts to which you are
entitled as of the Separation Date with respect to any equity award previously
granted to you by the Company in accordance with the terms and conditions of the
applicable plan and award agreement, in each event subject to applicable
withholdings. For the avoidance of doubt, you acknowledge and agree that the
schedule attached as Exhibit B accurately sets forth the information with
respect to all of your outstanding options to acquire shares of common stock of
the Company, including, but not limited to, the number of exercisable shares
under each such option as of the Separation Date (as set forth in the column
titled “Exercisable”) and the date until which each such option may be exercised
with respect to such exercisable shares (as set forth in the column titled
“Exercisable Until”). In addition, if you timely elect continued group medical
and dental coverage under the Company’s group medical and dental plans pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), you will be eligible for such continued coverage in accordance with
the terms of such plans and COBRA.

3. Special Consideration. In consideration of your execution of this Agreement
and your compliance with its terms and conditions, the Company agrees to pay you
(subject to the terms and conditions set forth in this Agreement) a
discretionary 2010 bonus (the “Special Consideration”) under the Company’s
Executive Incentive Plan in the amount of $500,000.00, less applicable
withholdings, which amount (a) exceeds any payment and benefits to which you are
otherwise entitled, and (b) will be paid on March 24, 2011.

4. No Other Payments or Benefits. You acknowledge and agree that, other than the
payments and benefits expressly set forth in this Agreement, (a) you have
received all compensation to which you are entitled from the Company, and you
are not entitled to any other payments or benefits from the Company, and
(b) after the Separation Date, you shall not receive any base salary, annual
bonus, other cash compensation, long term incentive award, options, restricted
stock, restricted stock units or other equity awards, expense reimbursement,
welfare, retirement, perquisite, fringe benefit, or other benefit plan coverage
or coverage under any other practice, policy or program as may be in effect from
time to time, applying to senior officers or other employees of the Company. For
the avoidance of doubt, you acknowledge and agree that any and all equity or
other awards that are not vested as of the Separation Date (including, but not
limited to, the 68,750 restricted stock units previously granted to you, as
described in that certain memorandum from Harry Wolin to you dated July 1, 2010)
are terminated and forfeited in full, and you are not entitled to receive any
cash, shares of common stock of the Company, or other compensation with respect
thereto.

 

- 1 -



--------------------------------------------------------------------------------

5. Release and Waiver.

(a) You agree that, in consideration of this Agreement, you hereby waive,
release and forever discharge any and all claims and rights of any kind, whether
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which you ever had, now have or may have against the Company and any of
its subsidiaries, joint ventures or affiliated companies, and their respective
predecessors in interest, successors and assigns, current and former officers,
agents, managers, partners, directors, stockholders, representatives, attorneys,
servants, third party workers, insurers, employees, benefits committees,
employee benefit programs and the trustees, administrators, fiduciaries and
insurers of such programs, and their respective successors and assigns, heirs,
executors and personal and legal representatives, based on any act, event or
omission occurring before you execute this Agreement arising out of, during or
relating to your employment or services with the Company and all of its
subsidiaries, affiliates, and joint ventures or the termination of such
employment or services, except as provided below. This waiver and release
includes, but is not limited to, any claims or rights which could be asserted
now or in the future, under: common law, including, but not limited to, breach
of express or implied duties, wrongful termination, defamation, or violation of
public policy; any policies, practices, or procedures of the Company; any
federal, state or local laws, statutes, regulations, rules, ordinances,
executive orders or other legal restrictions, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq.,
the Civil Rights Act of 1866 and 1871, the Americans With Disabilities Act, 42
U.S.C. §12101 et seq., the Employee Retirement Income Security Act (“ERISA”), 29
U.S.C. §1001 et seq. (excluding those rights relating exclusively to employee
pension benefits as governed by ERISA), the Family and Medical Leave Act, 29
U.S.C. §2601 et. seq., the Equal Pay Act, the National Labor Relations Act, the
Fair Labor Standards Act, the Worker Adjustment and Retraining and Notification
Act, the Texas Labor Code, the Texas Payday Law, the Texas Commission on Human
Rights Act, and the California Fair Employment and Housing Act; any contract of
employment, express or implied; and any provision of any other law, common or
statutory, of the United States, Texas, or any applicable state or local
jurisdiction.

Notwithstanding the foregoing, nothing contained in this paragraph 5(a) shall
(i) subject to paragraphs 5(c) and 5(d) and the ADEA Release (as defined in
paragraph 5(d)) at Exhibit A, impair any rights or potential claims that you may
have under the federal Age Discrimination in Employment Act of 1967 (the
“ADEA”); (ii) be construed to prohibit you from bringing appropriate proceedings
to enforce this Agreement; (iii) affect any rights of defense or
indemnification, or to be held harmless, or any coverage under directors’ and
officers’ liability insurance or any other insurance or rights or claims of
contribution or advancement of expenses that you have; or (iv) affect any rights
as a stockholder of the Company that you have.

(b) For the purpose of implementing a full and complete release, you understand
and agree that this Agreement is intended to waive and release all claims, if
any, which you may have and which you may not now know or suspect to exist in
your favor against the Company and any of its subsidiaries, joint ventures or
affiliated companies, and their respective predecessors in interest, successors
and assigns, current and former officers, agents, directors, stockholders,
representatives, attorneys, third party workers, insurers, employees, benefits
committees, employee benefit programs and the trustees, administrators,
fiduciaries and insurers of such programs, and their respective successors and
assigns, heirs, executors and personal and legal representatives, and this
Agreement extinguishes those claims. Accordingly, you expressly waive all rights
afforded by Section 1542 of the Civil Code of the State of California
(“Section 1542”) and any similar statute or regulation in any other applicable
jurisdiction. Section 1542 states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

- 2 -



--------------------------------------------------------------------------------

(c) By signing this Agreement, you represent that you have not and will not in
the future commence any action or proceeding arising out of the matters released
hereby, and that you will not seek or be entitled to any award of legal or
equitable relief in any such action or proceeding that may be commenced on your
behalf. This Agreement shall not prevent you from filing a charge with the Equal
Employment Opportunity Commission (or similar state or local agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state or local agency); provided, however, you
acknowledge and agree that any claims for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) would
be and hereby are barred. The Company has advised you to consult with an
attorney of your choosing prior to signing this Agreement. You represent that
you understand and agree that you have the right and have been given the
opportunity to review this Agreement and the ADEA Release (as defined in
paragraph 5(d)) with an attorney.

(d) In accordance with the ADEA release contained in Exhibit A hereto (the “ADEA
Release”), you shall have twenty-one (21) days from the date of this Agreement
to consider the ADEA Release and, once you have signed the ADEA Release, you
shall have seven (7) additional days from the date of execution to revoke your
consent to the ADEA Release. Any such revocation shall be made in writing so as
to be received by the Company prior to the eighth (8th) day following your
execution of the ADEA Release. If no such revocation occurs, the ADEA Release
shall become effective on the eighth (8th) day following your execution of the
ADEA Release (the “Effective Date”).

6. Continuing Obligations. You acknowledge and affirm your continuing
obligations under that certain Agreement you signed on October 5, 2000 (the
“Confidentiality Agreement”).

7. Confidential Information; Nondisclosure. You acknowledge and affirm your
continuing obligations not to use or disclose any of the trade secrets or other
confidential or proprietary information of the Company and its subsidiaries,
affiliates and joint ventures (collectively, the “Company Entities”) at any
time. You further acknowledge and affirm that while employed by the Company, you
have had access to, acquired and/or assisted in the development of confidential
and proprietary information, inventions, and trade secrets relating to the
present and anticipated business and operations of the Company Entities,
including, but not limited to, product information, product plans, personnel
data regarding employees of the Company Entities (including, but not limited to,
compensation data), legal or business strategies, and other information of a
similar nature not available to the public. For the avoidance of doubt, any
information relating to the antitrust litigation between the Company and Intel
Corporation/Intel Kabushiki Kaisha that was settled in November 2009 (the “Intel
Litigation”) shall be deemed to be confidential and proprietary information. You
agree to keep confidential and not to disclose or use, either directly or
indirectly, such confidential or proprietary information, without the prior
written consent of the Board of Directors of the Company, or until the
information otherwise becomes public knowledge (other than by acts of Executive
or his agents or representatives). Nothing in this Agreement shall supersede or
relieve you of any confidentiality and/or nondisclosure obligations under any
prior confidentiality or other agreement with the Company, at common law, or
pursuant to the attorney-client privilege, all of which shall be cumulative.

8. Company Property. On or prior to the Separation Date, you shall return to the
Company all Company property in your possession or use, including, without
limitation, all automobiles, fax machines, printers, cell phones, credit cards,
building-access cards and keys, other electronic equipment, and any records,
documents, software, e-mails or other data from your personal computers or
laptops which are not themselves Company property, however stored, relating to
the Company’s confidential information.

 

- 3 -



--------------------------------------------------------------------------------

9. Nondisparagement. You agree that you will not, with intent to damage,
disparage or encourage or induce others to disparage any of the Company, its
subsidiaries, affiliates and joint ventures, together with all of their
respective past and present directors and officers and each of their
predecessors in interest, successors and assigns (collectively, the “Company
Entities and Persons”). Nothing in this Agreement is intended to or shall
prevent you from providing or limiting testimony in response to a valid
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law. You agree that you will notify
the Company in writing as promptly as practicable after receiving any request
for testimony or information in response to a subpoena, court order, regulatory
request or other judicial, administrative or legal process or otherwise as
required by law, regarding the anticipated testimony or information to be
provided and at least ten (10) days prior to providing such testimony or
information (or, if such notice is not possible under the circumstances, with as
much prior notice as is possible).

10. Cooperation. Prior to and after the Separation Date, you agree that you will
reasonably cooperate with the Company, its subsidiaries, joint ventures and
affiliates, at any level, and any of their officers, directors, stockholders, or
employees: (a) concerning requests for information about the business of the
Company or its subsidiaries, joint ventures or affiliates or your involvement
and participation therein, (b) in connection with any investigation or review by
the Company or any federal, state or local regulatory, quasi-regulatory or
self-governing authority (including, without limitation, the Securities and
Exchange Commission) as any such investigation or review relates to events or
occurrences that transpired while you were employed by the Company, and (c) with
respect to transition and succession matters. Your cooperation shall include,
but not be limited to (taking into account your personal and professional
obligations, including those to any new employer or entity to which you provide
services), being available to meet and speak with officers or employees of the
Company and/or the Company’s counsel at reasonable times and locations,
executing accurate and truthful documents and taking such other actions as may
reasonably be requested by the Company and/or the Company’s counsel to
effectuate the foregoing. You shall be entitled to reimbursement, upon receipt
by the Company of suitable documentation, for reasonable and necessary travel
and other expenses which you may incur at the specific request of the Company
and as approved by the Company in advance and in accordance with its policies
and procedures established from time to time.

11. Noncompetition Covenant. Executive agrees that for a period of twelve
(12) months after the Separation Date, without the prior written consent of the
Board of Directors of the Company, Executive will not carry on any business or
activity (whether directly or indirectly, as a partner, stockholder, principal,
agent, director, affiliate, employee or consultant) that is competitive with the
business conducted by any of the Company Entities (as conducted now or during
the term of Executive’s employment with any of the Company Entities), or engage
in any other activities that conflict with Executive’s obligations to the
Company.

12. Nonsolicitation Covenant. Executive agrees that for a period of twelve
(12) months after the Separation Date, without the prior written consent of the
Board of Directors of the Company, Executive will not do any of the following:

(a) Solicit Business. Solicit or influence or attempt to influence any client,
customer or other person, either directly or indirectly, to direct his, her or
its purchase of any of the Company Entities’ products and/or services to any
person, firm, corporation, institution or other entity in competition with the
business of any of the Company Entities; and

(b) Solicit Personnel. Solicit or influence or attempt to influence any person
employed by any of the Company Entities or any consultant then retained by any
of the Company Entities to terminate or otherwise cease his employment or
consulting relationship with any of the Company Entities or become an employee
of or consultant to any competitor of any of the Company Entities.

13. No Admission. This Agreement is not intended, and shall not be construed, as
an admission that either you or any of the Company Entities and Persons have
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever.

 

- 4 -



--------------------------------------------------------------------------------

14. Failure of Consideration. You acknowledge and agree that your obligations
under paragraphs 6, 7, 9, 10, 11, and 12 are material inducements for, and a
substantial portion of, the consideration for the Company agreeing to pay and
provide you with the Special Consideration described in paragraph 3. You further
acknowledge and agree that the Company would be irreparably injured by a
violation by you of paragraphs 6, 7, 9, 10, 11, and/or 12, and that in the event
of any breach or threatened breach by you of paragraphs 6, 7, 9, 10, 11, and/or
12, (i) you shall not be entitled to receive the Special Consideration described
in paragraph 3, and (ii) if, and to the extent, such breach or threatened breach
occurs after you have received all or any portion of the Special Consideration
described in paragraph 3, you agree that the Company will be entitled to enjoin
any such breach or threshold breach and you agree to immediately return the
Special Consideration to the Company, not as a penalty or forfeiture, and the
Company shall, in addition to any other legal and equitable remedies available
to it, be entitled to recover the Special Consideration from you not as a
penalty or forfeiture, plus attorneys fees and other costs incurred by the
Company in obtaining such relief.

15. Taxes. The parties hereto acknowledge and agree that the form and timing of
the Special Consideration and any other payments and benefits to be provided
pursuant to this Agreement are intended to comply with one or more exceptions to
the requirements of Section 409A of the Code and applicable Treasury Regulations
thereunder (“Section 409A”), including the requirement for a six-month
suspension on payments to “specified employees” as defined in Section 409A that
are not otherwise permitted to be paid within the six-month suspension period.
The parties hereto further acknowledge and agree that for purposes of
Section 409A you do not have discretion with respect to the timing of the
payment of any amounts provided under this Agreement. Notwithstanding any
provision of this Agreement to the contrary, the Company, its affiliates,
subsidiaries, joint ventures, successors, and each of their respective officers,
directors, employees and representatives, neither represent nor warrant the tax
treatment under any federal, state, local, or foreign laws or regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
payment or benefits contemplated by this Agreement including, but not limited
to, when and to what extent such payments or benefits may be subject to tax,
penalties and interest under the Tax Laws.

16. Enforcement. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible. Further, if a court should determine that any portion
of this Agreement is overbroad or unreasonable, such provision shall be given
effect to the maximum extent possible by narrowing or enforcing in part that
aspect of the provision found overbroad or unreasonable. In addition, you agree
that your willful and knowing failure to return to the Company property that
relates to the maintenance of security of the Company Entities and each of their
successors and assigns, or your breach or threatened breach of paragraph 6, 7,
9, 10, 11, and/or 12 of this Agreement, shall entitle the Company to obtain from
any court of competent jurisdiction, in addition to any other remedies, a
restraining order, injunction or other equitable relief without the necessity of
a hearing or posting a bond.

17. Tax Withholding. All payments, benefits and other amounts made or provided
pursuant to this Agreement will be subject to withholding of applicable federal,
state and local taxes.

18. Successors. This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators, legal and
personal representatives, successors and assigns.

19. Choice of Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Texas without regard to the principles of
conflicts of law.

20. Entire Agreement. You acknowledge that this Agreement constitutes the
complete understanding between the Company and you regarding its subject matter
and supersedes any and all prior written, and prior or contemporaneous oral,
agreements, understandings, and discussions, whether written or oral, between
you and any of the Company Entities and Persons; provided, however, that
notwithstanding the foregoing, the Confidentiality Agreement shall remain in
full force and effect in accordance with its terms. No other promises or
agreements shall be binding on the Company unless in writing and signed by both
the Company and you after the date of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

21. Effective Date. You may accept this Agreement by signing it and the ADEA
Release and returning them to the Company’s General Counsel, Harry Wolin, at
Advanced Micro Devices, Inc., 7171 Southwest Pkwy, Austin, Texas 78735, e-mail
address: harry.wolin@amd.com. The effective date of this Agreement shall be the
date it is signed by both parties, provided that the provisions of paragraph 3
shall not become effective until the Effective Date, as defined in
paragraph 5(d). In the event you do not accept this Agreement (including the
ADEA Release) as set forth in this paragraph 21, this Agreement, including but
not limited to the obligation of the Company hereunder to pay the Special
Consideration to you, shall be deemed automatically null and void.

22. Headings. The headings used herein are for the convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions of this Agreement.

23. Counterparts. This Agreement may be executed in one or more counterparts,
including emailed or telecopied facsimiles, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

Signatures:  

/s/ Robert J. Rivet

    Date:  

2/18/11

  Robert J. Rivet      

 

  ADVANCED MICRO DEVICES, INC.       By:  

Thomas J. Seifert

    Date:  

2/22/11

  Name:  

Thomas Seifert

        Title:  

CFO and Interim CEO

     

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER OF RIGHTS UNDER THE

AGE DISCRIMINATION AND EMPLOYMENT ACT

Robert Rivet (“Executive” or “you”) knowingly and voluntarily, on behalf of
yourself and your agents, attorneys, successors, assigns, heirs and executors,
releases and forever discharges Advanced Micro Devices, Inc., a Delaware
corporation (the “Company”), and all of its subsidiaries, joint ventures and
affiliates, together with all of their respective past and present directors,
managers, officers, stockholders, partners, employees, agents, attorneys and
servants, representatives, administrators and fiduciaries (except that in the
case of agents, representatives, administrators, attorneys and fiduciaries, only
to the extent in any way related to his or her employment with, or the business
affairs of the Company) and each of their predecessors, successors and assigns
(collectively, the “Releasees”) from any and all claims, charges, complaints,
promises, agreements, controversies, liens, demands, causes of action,
obligations, suits, disputes, judgments, debts, bonds, bills, covenants,
contracts, variances, trespasses, executions, damages and liabilities of any
nature whatsoever relating in any way to your rights under the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), whether known
or unknown, suspected or unsuspected, which you or your executors,
administrators, successors or assigns ever had, now have, or may hereafter claim
to have against the Releasees in law or equity, arising on or before the date
this ADEA Release (as defined below) is executed by you, and whether or not
previously asserted before any state or federal court or before any state or
federal agency or governmental entity (this “ADEA Release”). This ADEA Release
includes, without limitation, any rights or claims relating in any way to your
employment relationship with the Company or any of the Releasees, or the
termination thereof, arising under the ADEA, including compensatory damages,
punitive damages, attorney’s fees, costs, expenses, and any other type of damage
or relief. You represent that you have not commenced or joined in any claim,
charge, action or proceeding whatsoever against the Company or any of the
Releasees arising out of or relating any of the matters set forth in this ADEA
Release. You further agree that you shall not be entitled to any personal
recovery in any claim, charge, action or proceeding whatsoever against the
Company or any of the Releasees for any of the matters set forth in this ADEA
Release.

The Company has advised you to consult with an attorney of your choosing prior
to signing this ADEA Release. You represent that you understand and agree that
you have the right and have been given the opportunity to review this ADEA
Release with an attorney. You further represent that you understand and agree
that the Company is under no obligation to offer you this ADEA Release, and that
you are under no obligation to consent to this ADEA Release, and that you have
entered into this ADEA Release freely and voluntarily.

You shall have twenty-one (21) days to consider this ADEA Release, and once you
have signed this ADEA Release, you shall have seven (7) additional days from the
date of execution to revoke your consent to this ADEA Release. Any such
revocation shall be made in writing so as to be received by the Company’s
General Counsel prior to the eighth (8th) day following your execution of this
ADEA Release. If no such revocation occurs, this ADEA Release shall become
effective on the eighth (8th) day following your execution of this ADEA Release
(the “Effective Date”). In the event that you revoke your consent, this ADEA
Release shall be null and void.

IN WITNESS WHEREOF, Executive has executed this ADEA Release as of the date set
forth below.

 

/s/ Robert J. Rivet

Robert J. Rivet

2/18/11

Date

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT B

 

ADVANCED MICRO DEVICES, INC.

  

Options/Fully Vested with Exercisable Shares

  

Name

   ID      Grant
Number      Grant
Date      Plan/Type    Shares      Price      Exercised      Vested     
Unvested      Exercisable      Expiration Date      Exercisable Until  

Rivet, Robert J

     025993         109870         04/25/2001       96/NQ      25,000       $
26.90         0         25,000         Fully Vested         25,000        
04/25/2011         04/25/2011            113566         07/19/2001       96/NQ
     25,000       $ 21.08         0         25,000         Fully Vested        
25,000         07/19/2011         07/19/2011            119429        
11/08/2001       96/NQ      50,000       $ 12.40         25,000         50,000
        Fully Vested         25,000         11/08/2011         11/08/2011      
     119455         11/26/2001       96/NQ      25,000       $ 14.15         0
        25,000         Fully Vested         25,000         11/26/2011        
11/26/2011            122476         10/25/2001       96/NQ      150,000       $
10.26         0         150,000         Fully Vested         150,000        
10/25/2011         10/25/2011            126062         04/24/2002       96/NQ
     25,000       $ 11.69         0         25,000         Fully Vested        
25,000         04/24/2012         03/31/2012            126306        
07/24/2002       96/NQ      25,000       $ 8.46         0         25,000        
Fully Vested         25,000         07/24/2012         03/31/2012           
139349         05/01/2003       96/NQ      31,250       $ 7.36         0        
31,250         Fully Vested         31,250         05/01/2013         03/31/2012
           139467         08/01/2003       96/NQ      31,250       $ 7.16      
  0         31,250         Fully Vested         31,250         08/01/2013      
  03/31/2012            140637         10/31/2003       96/NQ      31,250      
$ 15.20         0         31,250         Fully Vested         31,250        
10/31/2013         03/31/2012            141834         02/02/2004       96/NQ
     31,250       $ 14.64         0         31,250         Fully Vested        
31,250         02/02/2014         03/31/2012            145716        
04/30/2004       2004/NQ      31,250       $ 14.22         0         31,250   
     Fully Vested         31,250         04/30/2011         04/30/2011         
  152494         07/28/2004       2004/NQ      31,250       $ 11.33         0   
     31,250         Fully Vested         31,250         07/28/2011        
07/28/2011            152573         10/25/2004       2004/NQ      31,250      
$ 15.50         0         31,250         Fully Vested         31,250        
10/25/2011         10/25/2011            156207         02/03/2005       2004/NQ
     31,250       $ 16.66         0         31,250         Fully Vested        
31,250         02/03/2012         02/03/2012            161293        
04/28/2005       2004/NQ      30,000       $ 14.16         0         30,000   
     Fully Vested         30,000         04/28/2012         03/31/2012         
  161978         07/27/2005       2004/NQ      30,000       $ 20.10         0   
     30,000         Fully Vested         30,000         07/27/2012        
03/31/2012            166663         05/04/2006       2004/NQ      18,750      
$ 33.95         0         18,750         Fully Vested         18,750        
05/04/2013         03/31/2012            166829         07/25/2006       2004/NQ
     18,750       $ 17.81         0         18,750         Fully Vested        
18,750         07/25/2013         03/31/2012            166852        
10/24/2006       2004/NQ      18,750       $ 20.32         0         18,750   
     Fully Vested         18,750         10/24/2013         03/31/2012         
  167006         02/15/2007       2004/NQ      18,750       $ 14.83         0   
     18,750         Fully Vested         18,750         02/15/2014        
03/31/2012            167021         05/15/2007       2004/NQ      25,000      
$ 15.40         0         25,000         Fully Vested         25,000        
05/15/2014         03/31/2012            167233         08/15/2007       2004/NQ
     25,000       $ 11.95         0         25,000         Fully Vested        
25,000         08/15/2014         03/31/2012            167430        
11/15/2007       2004/NQ      25,000       $ 12.70         0         25,000   
     Fully Vested         25,000         11/15/2014         03/31/2012         
  167509         02/15/2008       2004/NQ      25,000       $ 6.45         0   
     25,000         Fully Vested         25,000         02/15/2015        
03/31/2012   

Options/Not fully Vested

  

Name

   ID      Grant
Number      Grant
Date      Plan/Type    Shares      Price      Exercised      Vested     
Unvested      Exercisable      Expiration Date      Exercisable Until  

Rivet, Robert J

     025993         170246         05/15/2008       2004/NQ      55,000       $
7.41         0         50,416         4,584         50,416         05/15/2015   
     03/31/2012            170277         08/15/2008       2004/NQ      55,000
      $ 5.64         0         50,416         4,584         50,416        
08/15/2015         03/31/2012            170399         11/15/2008       2004/NQ
     55,000       $ 2.43         0         51,416         4,584         50,416
        11/15/2015         03/31/2012            170405         11/15/2008      
2004/NQ      220,000       $ 2.43         0         164,997         55,003      
  164,997         11/15/2015         03/31/2012            170800        
02/15/2009       2004/NQ      55,000       $ 2.42         0         51,416      
  4,584         51,416         02/15/2016         03/31/2012            170955
        05/15/2009       2004/NQ      81,250       $ 4.01         0        
47,399         33,851         47,399         05/15/2016         03/31/2012      
     171042         08/15/2009       2004/NQ      81,250       $ 3.69         0
        47,396         33,854         47,396         08/15/2016        
03/31/2012            171140         11/15/2009       2004/NQ      81,250      
$ 6.53         0         47,396         33,854         47,396         11/15/2016
        03/31/2012            171351         02/15/2010       2004/NQ     
81,250       $ 7.87         0         47,394         33,856         47,394      
  02/15/2017         03/31/2012   

 

- 8 -